Exhibit 10.2
 
AMENDMENT TO
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amendment (“Amendment”) dated as of May 27, 2010 is to that certain Amended
and Restated Employment Agreement (“Agreement”) dated as of July 20, 2009
between Novavax, Inc. (“Company”) and Rahul Singhvi (“Executive”).
 
The Company and Executive hereby agree as follows:
 
Section 4(b) of the Agreement is deleted in its entirety and replaced with the
following new Section 4(b):
 
Bonus Program.  The Company agrees to pay the Executive a performance and
incentive bonus in respect of Executive’s employment with the Company each year,
in an amount determined by the Board of Directors (or any committee of the Board
of Directors authorized to make that determination) to be appropriate based upon
Executive’s and the Company’s achievement of certain specified goals (to be
established within thirty (30) days of the finalization of the Company’s
corporate goals) (“Executive Goals”).  Executive’s target for such bonus shall
be up to 100% of Executive’s base salary during the year to which the bonus
relates based on performance (where 60% of such target shall be directly tied to
the achievement of such Executive Goals and 40% of which shall be entirely at
the discretion of the Board of Directors), or any other percentage determined by
the Board of Directors. Such bonus shall be payable no later than 45 days after
the filing of the Company’s Annual Statement on Form 10-K for the year for which
the bonus applies.  The bonus shall be paid out partly in cash and partly in
shares of restricted stock, in the discretion of the Board of Directors.
 
In all other respects the Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed or caused to be executed under
seal this Agreement as of the date first above written.
 


 

 
NOVAVAX, INC.
[SEAL]
         
 
By:
/s/ Stanley C. Erck       Stanley C. Erck        Executive Chairman, Board of
Directors                     /s/ Rahul Singhvi      Rahul Singhvi   

 
 
13

--------------------------------------------------------------------------------

 